ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2013-11-11_JUD_01_ME_03_FR.txt.                       346 	




                           DÉCLARATION DE M. LE JUGE AD HOC GUILLAUME



                         1) Interprétation du point 2 du dispositif de l’arrêt de 1962 imposant à la
                      Thaïlande une obligation d’évacuation des environs du temple situés en territoire
                      cambodgien — Territoire cambodgien s’étendant au nord jusqu’à la ligne de la
                      carte de l’annexe I — Territoire thaïlandais commençant au‑delà de cette ligne —
                      Frontière ainsi fixée par la Cour avec force obligatoire dans le dispositif de son
                      nouvel arrêt — 2) Non‑lieu à statuer sur les conclusions du Cambodge tendant à
                      ce que force obligatoire soit reconnue de manière plus générale à cette ligne —
                      3) Obligation de la Thaïlande de respecter la souveraineté du Cambodge sur le
                      territoire ainsi reconnu cambodgien — Non‑lieu à statuer sur la question de savoir
                      si l’obligation d’évacuation mise à la charge de la Thaïlande en 1962 avait un
                      caractère continu ou instantané.

                         1. Je souscris à la décision unanime de la Cour telle que figurant aux
                      paragraphes 98 et 108 de l’arrêt. Je pense cependant utile de préciser
                      quelque peu la portée de cette décision.
                         2. Je rappellerai tout d’abord qu’en 1962 la Cour était saisie, selon ses
                      propres termes, d’une contestation entre le Cambodge et la Thaïlande
                      « relative à la souveraineté dans la région du temple de Préah Vihéar ».
                      Elle précise dans l’arrêt rendu alors que, « [p]our trancher cette question
                      de souveraineté territoriale, [elle] devra faire état de la frontière entre les
                      deux Etats » (C.I.J. Recueil 1962, p. 14). Après une longue analyse qui
                      forme l’essentiel du jugement, la Cour « se prononc[e] en faveur de la
                      frontière indiquée sur la carte [dite carte de l’annexe I] pour la zone liti-
                      gieuse » (ibid., p. 35).
                         Dans le même arrêt, la Cour observe cependant qu’initialement le
                      Cambodge lui avait seulement demandé de juger que le temple était sur
                      son territoire et ne lui avait pas demandé de fixer la frontière. Il n’avait
                      présenté de conclusions à cet effet qu’au cours des audiences. Dans ces
                      conditions, la Cour a estimé ne pouvoir statuer sur cette extension de la
                      demande primitive. Elle ne s’est donc prononcée sur la frontière que dans
                      les motifs de son arrêt et ne l’a pas fait dans le dispositif lui‑même. Puis,
                      sur la base de ces motifs, elle a conclu dans le dispositif :

                      1) « dit que le temple de Préah Vihéar est situé en territoire relevant de la
                         souveraineté du Cambodge » ;
                      2) « dit en conséquence … que la Thaïlande est tenue de retirer tous les
                         éléments de forces armées ou de police ou autres gardes ou gardiens
                         qu’elle a installés dans le temple ou dans ses environs situés en territoire
                         cambodgien ».

                      69




8 Ord 1050.indb 134                                                                                        25/06/14 13:11

                      347 	       demande en interprétation (décl. guillaume)

                         Tel était l’arrêt dont le Cambodge a sollicité l’interprétation en vertu de
                      l’article 60 du Statut.
                         3. Au vu des conclusions finales du Cambodge et de la Thaïlande, il
                      apparaît qu’il existe en l’espèce plusieurs contestations sur le sens et la
                      portée de l’arrêt de 1962. Comme la Cour l’a noté au paragraphe 31 de
                      son ordonnance du 18 juillet 2011, et comme elle le rappelle au para-
                      graphe 35 de son arrêt, les divergences entre les Parties portent :
                      a) « sur la question de savoir si l’arrêt a ou non reconnu avec force obli-
                         gatoire la ligne tracée sur la carte de l’annexe I comme représentant la
                         frontière » ;
                      b) « sur le sens et la portée de l’expression « environs situés en territoire
                         cambodgien » utilisée au deuxième [point] du dispositif de l’arrêt » ;

                      c) « sur la nature de l’obligation imposée à la Thaïlande … de « retirer
                         tous les éléments de forces armées ou de police ou autres gardes ou
                         gardiens », et notamment sur le point de savoir si cette obligation est
                         de caractère continu ou instantané ».
                         4. Dans le présent arrêt, la Cour écarte tout d’abord les exceptions
                      d’incompétence et d’irrecevabilité soulevées par la Thaïlande. Puis elle se
                      penche sur les conclusions du Cambodge concernant le point 2 du dispo-
                      sitif de l’arrêt de 1962. Elle cherche donc à déterminer le sens et la portée
                      de l’expression « environs situés en territoire cambodgien » utilisée dans ce
                      point.
                         5. Le Cambodge soutient que les « environs du temple situés en terri-
                      toire cambodgien » correspondent à une zone d’environ 4,6 kilomètres
                      carrés comprise entre la ligne de la carte de l’annexe I et la ligne de par-
                      tage des eaux selon le tracé revendiqué en 1962 par la Thaïlande. La zone
                      ainsi revendiquée comprend l’intégralité de l’éperon de Préah Vihéar, la
                      colline de Phnom Trap et la vallée séparant l’éperon de la colline (par. 83).
                         6. La Thaïlande prétend, pour sa part, que les environs du temple cor-
                      respondent au temple lui‑même et à une bande étroite de terrain entou-
                      rant l’édifice, tels que définis dans la résolution du conseil des ministres
                      thaïlandais du 10 juillet 1962 et concrétisés sur le terrain par une clôture
                      de barbelés érigée par ses soins en 1962. Les environs ainsi définis ont une
                      surface d’environ 0,25 kilomètre carré (par. 84).
                         7. La Cour a adopté une solution intermédiaire. Elle a décidé que les
                      « environs du temple situés en territoire cambodgien » comprenaient le
                      temple lui‑même, l’éperon sur lequel il est construit et la vallée séparant
                      cet éperon de la colline de Phnom Trap. Il en résulte que cette dernière ne
                      fait pas partie des environs au sens du point 2 de l’arrêt de 1962 (para-
                      graphe 98, repris au paragraphe 108).

                         8. La Cour a en outre précisé que, « [a]u nord, la limite » des environs
                      ainsi définis « est la ligne de la carte de l’annexe I » (paragraphe 98, repris
                      au paragraphe 108). Le territoire cambodgien s’étend donc « jusqu’à
                      [cette] ligne » (par. 90). Au‑delà commence le territoire thaïlandais (ibid.).

                      70




8 Ord 1050.indb 136                                                                                     25/06/14 13:11

                      348 	        demande en interprétation (décl. guillaume)

                      La ligne de la carte de l’annexe I constitue donc dans cette zone la fron-
                      tière entre les deux Etats. De ce fait, la Thaïlande était tenue en 1962 de
                      retirer les forces armées et de police et autres gardes ou gardiens qui se
                      trouvaient dans les environs du temple situés en territoire cambodgien au
                      sud de la ligne de la carte de l’annexe I pour les ramener « jusqu’à son
                      propre territoire » au nord de cette ligne (par. 98).
                         9. Je souscris à ces conclusions pour les raisons géographiques et histo-
                      riques exposées par la Cour aux paragraphes 86 à 97 de l’arrêt. J’ajouterai
                      que, en adoptant cette interprétation du point 2 de l’arrêt de 1962, la
                      Cour :
                      a) fixe dans le dispositif même de son arrêt (par. 108 et 98) les limites des
                         territoires cambodgien et thaïlandais, c’est‑à‑dire la frontière entre les
                         deux pays. De ce fait, elle reconnaît force obligatoire à la ligne de la
                         carte de l’annexe I dans le secteur concerné ;
                      b) détermine l’étendue des « environs situés en territoire cambodgien »
                         dans des conditions telles qu’elle permet au Cambodge d’avoir aisé-
                         ment accès au temple depuis la plaine cambodgienne par la vallée sépa-
                         rant l’éperon de Préah Vihéar de la colline de Phnom Trap et d’en
                         assurer ainsi librement l’entretien et la surveillance (par. 89, 98 et 106) ;
                      c) ne tranche pas la question de savoir si la colline de Phnom Trap se
                         trouve en territoire cambodgien ou en territoire thaïlandais (par. 97).
                        10. Ayant ainsi fourni l’interprétation requise du point 2 du dispositif
                      de l’arrêt de 1962, la Cour n’a pas cru devoir se prononcer sur les autres
                      conclusions du Cambodge mentionnées au paragraphe 3 ci‑dessus.

                         11. En premier lieu, la Cour a rappelé qu’elle avait jugé que la souverai-
                      neté du Cambodge « s’étend au nord [dans les environs du temple] jusqu’à la
                      ligne de la carte de l’annexe I, mais pas au‑delà » (par. 104). Elle a constaté
                      qu’elle avait fixé avec force obligatoire dans le dispositif de son arrêt la fron-
                      tière entre les deux Etats dans le secteur ayant fait l’objet du différend qui lui
                      avait été soumis en 1962. Il ne lui appartenait pas de se prononcer de manière
                      plus générale sur la force obligatoire de la ligne de la carte de l’annexe I en
                      dehors de ce secteur. Il lui suffisait de constater qu’elle avait tranché la ques-
                      tion dans le secteur du temple. Il n’y avait donc pas lieu pour elle de statuer
                      sur le surplus des premières conclusions du Cambodge (ibid.).
                         12. J’ajouterai que, si la Cour avait estimé nécessaire de se prononcer
                      sur l’argumentation développée à cet égard par le Cambodge, j’aurais eu
                      pour ma part tendance à l’accueillir. En effet, la Cour s’était en 1962 clai-
                      rement prononcée dans les motifs de son arrêt en faveur de la frontière
                      indiquée sur la carte de l’annexe I (C.I.J. Recueil 1962, p. 35). Ce motif
                      était inséparable du dispositif, il en constituait la « condition absolue »
                      (arrêt, par. 34), c’est‑à‑dire la ratio decidendi. Ce motif n’avait certes pas
                      la force exécutoire qui s’attache au dispositif des arrêts, mais il avait l’au-
                      torité de la chose jugée, c’est‑à‑dire force obligatoire.
                         13. En dernier lieu, la Cour n’a pas davantage jugé nécessaire de tran-
                      cher la question de savoir si l’obligation imposée à la Thaïlande par l­’arrêt

                      71




8 Ord 1050.indb 138                                                                                        25/06/14 13:11

                      349 	       demande en interprétation (décl. guillaume)

                      de 1962 d’évacuer le temple et ses environs situés en territoire cambodgien
                      avait un caractère continu ou instantané. Elle a observé que la Thaïlande
                      avait reconnu devant la Cour qu’elle est dans l’obligation de respecter
                      l’intégrité du territoire cambodgien. Elle a relevé que cette obligation
                      « s’applique à tout territoire en litige dont la Cour a jugé qu’il relevait de
                      la souveraineté du Cambodge » (par. 105), donc aux « environs du temple
                      situés en territoire cambodgien » tels que définis par la Cour. De ce fait, la
                      Thaïlande ne peut y réintroduire forces armées ou de police, gardes ou
                      gardiens. Dès lors, il n’y avait pas lieu de s’interroger sur la question de
                      savoir si l’arrêt de 1962 impose encore aujourd’hui à la Thaïlande cette
                      même obligation.
                         14. En définitive, la Cour a fixé dans le dispositif de son arrêt (par. 108
                      et 98) l’étendue des « environs du temple situés en territoire cambodgien »
                      visés au point 2 de l’arrêt de 1962. Elle a précisé dans ce même dispositif
                      que ce territoire s’étend au nord jusqu’à la ligne de la carte de l’an-
                      nexe I. Au‑delà commence le territoire thaïlandais. La Cour a ainsi fixé la
                      frontière entre les deux Etats dans le secteur en cause et reconnu de ce fait
                      force obligatoire à la ligne de la carte de l’annexe I dans ce secteur. Elle a
                      en outre précisé l’étendue des environs du temple dans des conditions per-
                      mettant de garantir au Cambodge le libre accès à ce dernier depuis la
                      plaine cambodgienne.


                                                                   (Signé) Gilbert Guillaume.




                      72




8 Ord 1050.indb 140                                                                                    25/06/14 13:11

